Whitfield, C. J.
The appellant as complainant filed a bill in equity in the Circuit Court for Marion County seeking to have certain deeds cancelled as a cloud upon his title to designated lands which complainant alleged •he owned and was in possession of. A plea was filed challenging the jurisdiction of the court and denying that the complainant at the commencement of the suit was in possession of the lands. A replication was filed and testimony was taken before a master who found against the complainant. The court approved the finding and dismissed the bill of complaint “without prejudice to the right of the complainant to bring such action as he may be advised.”
Upon a consideration of the testimony the decree of the court dismissing the bill of complaint without prejudice must be affirmed since the finding of the master approved by the chancellor that the defendant and not the complainant was in possession of the land when this suit was begun cannot on the evidence be held to be erroneous. , The other assignments of error are, rendered immaterial by the conclusion reached or they do not appear to be well taken upon the record brought here.
Let the decree be affirmed.
Shackleford and Cockrell, JJ., concur.
Taylor, P. J., and Parkhill, J., concur in the opinion.
Hocker, J., took no part.